







EXHIBIT 10.2


Name of Employee:                                     No. of Shares:




VALLEY NATIONAL BANCORP
RESTRICTED STOCK AWARD AGREEMENT


VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this ____ day
of ___________ (the “Award Date”), hereby grants to ________________ (the
“Employee”), an employee of the Company, pursuant to the Company’s 2016
Long-Term Stock Incentive Plan (the “Plan”), shares of the Common Stock, no par
value, of the Company subject to the restrictions set forth herein (“Restricted
Stock”) in the amount and on the terms and conditions hereinafter set forth.
1.
    Incorporation by Reference of Plan. The provisions of the Plan, which is
available on the VNB Intranet to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

2.    Award of Restricted Stock. A record of the Restricted Stock awarded
hereunder (the “Shares”) shall be evidenced by the Company in restricted book
entry accounts maintained with the Company’s transfer agent, or such other
administrator designated by the Compensation Committee of the Company's Board of
Directors (the "Committee"), subject to such stop-transfer orders and other
terms deemed appropriate by the Committee to reflect the restrictions applicable
to such Award (the “Restrictions”), until all the Restrictions specifically set
forth in this Agreement and in Section 8 of the Plan with respect to the Shares
shall expire or be canceled. Upon the lapse of Restrictions relating to any
Shares, the Company shall remove the Restrictions on any such Shares issued in
book-entry form. Restricted Stock shall have all dividends (including cash and
stock dividends) and voting rights as set forth in Section 8 of the Plan.
However, dividends (including cash and stock dividends) paid on the Restricted
Stock shall be deferred until the Restrictions with respect to the Shares upon
which such dividends were paid expire or are canceled, at which time the Company
shall evidence the delivery to the Employee of all such dividends in the
restricted book entry accounts. If the Employee forfeits any Shares awarded
hereunder, such Shares and any dividends (including cash and stock dividends)
with respect thereto shall automatically revert to the Company (without any
payment by the Company to the Employee) and shall no longer be reflected in the
restricted book entry account. No interest will be accrued with respect to any
credited dividends.
3.    Restrictions    (a)    Vesting. The Shares and all related dividends shall
not be delivered to the Employee and may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Employee until such Shares have vested in
accordance with the following schedule:
Percentage of Shares Which Vest
Date on Which Such Shares Vest
33%
1 year after Award Date
66%
2 years after Award Date
100%
3 years after Award Date



(b)    Acceleration. In the event of a Change in Control (as such term is
defined in the Plan) of the Company, all Restrictions upon any Shares shall
immediately lapse.
(c)    Forfeiture. Shares not yet vested (and any related dividends, including
cash and stock dividends) shall be forfeited to the Company automatically and
immediately upon the Employee’s ceasing





--------------------------------------------------------------------------------







to be employed by the Company and its Subsidiaries for any reason whatsoever,
other than death or Retirement (as such term is defined above in Section 1) of
the Employee. Upon termination of employment by reason of death or Retirement
(as such term is defined above in Section 1) all restrictions upon the Shares
shall thereupon immediately lapse.
4.
    Accelerated Restricted Stock. With respect to an Employee who is or was at
any time a named executive officer (as determined under Item 402 of Regulation
S-K of the Securities Exchange Act of 1934, as amended), the Shares are subject
to all the terms and conditions set forth in the Plan regarding Accelerated
Restricted Stock including, but not limited to, the following:

a.
The retention requirements as provided in Section 8(c) of the Plan;

b.
The imposition of Restrictions reflecting the retention requirements as provided
in Section 8(c) of the Plan; and

c.
The continued Restrictions on the Shares until the expiration of the retention
requirements as provided in Section 8(c) of the Plan.

5.
    Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing the Shares, the
Employee shall represent in writing to the Company that the Employee is
acquiring the Shares for investment purposes only and not with a view to
distribution, and Restrictions shall be imposed on the Shares to the effect that
such Shares may not be transferred without an applicable exemption under the
Securities Act of 1933 or registration thereunder.

6.    Incorporation of Plan. The Employee hereby acknowledges that the Employee
has access to the Plan on the VNB Intranet (and is aware that he or she may
request a written copy) and represents and warrants that the Employee has read
and is familiar with the terms and conditions of the Plan. The execution of this
Agreement by the Employee shall constitute the Employee’s acceptance of and
agreement to all of the terms and conditions of the Plan and this Agreement.
7.    Notices. Except as specifically provided in the Plan or this Agreement,
all notices and other communications required or permitted under the Plan and
this Agreement shall be in writing and shall be given either by (i) personal
delivery or regular mail, in each case against receipt, or (ii) first class
registered or certified mail, return receipt requested. Any such communication
shall be deemed to have been given (i) on the date of receipt in the cases
referred to in clause (i) of the preceding sentence and (ii) on the second day
after the date of mailing in the cases referred to in clause (ii) of the
preceding sentence. All such communications to the Company shall be addressed to
it, to the attention of its Secretary or Treasurer, at its then principal office
and to the Employee at the Employee’s last address appearing on the records of
the Company or, in each case, to such other person or address as may be
designated by like notice hereunder.
8.    Tax Withholding. If requested by the Employee, the Committee shall cancel
Shares of Restricted Stock to be delivered to the Employee having a Fair Market
Value, on the day preceding the date of vesting of the Restricted Stock, equal
to the aggregate required tax withholding (or a rate that is higher than the
minimum statutory withholding rate) in connection with such vesting, and to
apply the value of such Shares of Restricted Stock as payment for the Employee’s
aggregate required tax withholding for the vesting of any Shares of Restricted
Stock. The form to be used in making this request is attached.
9.    Clawback.    In the event that the Committee, within 3 years of the date
of the Award hereunder, determines that the Award of Restricted Stock made under
this Agreement was based on materially inaccurate financial statements
(including, but not limited to, statements of earnings, revenues, or gains) or
other materially inaccurate performance metric criteria, then the Company has
the right to cancel the unvested Restricted Stock awarded to the Employee under
this Agreement and, with respect to vested Restricted Stock awarded under this
Agreement, the Employee agrees that the Company has the right to cancel the
Shares awarded to the Employee under this Agreement if still owned by the
Employee or, if such Shares are no longer owned by the Employee or the Company
is otherwise unable to cancel the Shares, to recover from the Employee the value
of the vested Restricted Stock awarded under this Agreement. The Committee may





--------------------------------------------------------------------------------







also cancel this Award if the Employee has engaged in or engages in an activity
that is in conflict with or adverse to the interest of the Company while
employed by or providing services to the Company or any Subsidiary, including
fraud or conduct contributing to any financial restatements or
irregularities.    In addition, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of any securities exchange or inter-dealer
quotation service on which the Company’s Shares are listed or quoted, or if so
required pursuant to a written policy adopted by the Company, this Award shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements.
10.    Miscellaneous.  This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
VALLEY NATIONAL BANCORP                EMPLOYEE




__________________________________                ________________________________
By: Gerald Korde                        By:
                        




Awards of incentive compensation are also subject to the Valley National Bancorp
Clawback Policy which is attached.







--------------------------------------------------------------------------------










--------------------------------------------------------------------------------



Tax Withholding Election Form


This form cannot be executed during a blackout period; and must be submitted to
Stock Option Support in the Accounting Department at least 20 days prior to a
scheduled restricted stock vesting.
The undersigned has received, pursuant to one or all of the Company’s 2016
Long-Term Stock Incentive Plan, 2009 Long-Term Stock Incentive Plan and 1999
Long-Term Stock Incentive Plan (the “Plans”), shares of the Common Stock, no par
value, of the Company (“Restricted Stock”) subject to the restrictions set forth
in one or more Restricted Stock Award Agreement(s) (each an “Agreement”).
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the appropriate Plan pursuant to which the Restricted Stock
was granted.
With respect to the satisfaction of any and all withholding tax obligations
relating to the vesting of the Restricted Stock (except those shares of
Restricted Stock covered by the Agreements listed below) and pursuant to the
terms of the appropriate Agreement, the undersigned hereby voluntarily elects
(please choose one and initial on the space provided):
____
(i)
to have the Company withhold a number of shares of Common Stock otherwise
issuable or deliverable sufficient to cover the undersigned’s withholding tax
obligations (or, if requested by the undersigned and permitted by the Company, a
rate that is higher than the minimum statutory withholding rate) in connection
with the vesting of the Restricted Stock subject to the Agreement.
____
(ii)
to withdraw the voluntary election dated _________ in connection with the
vesting of the Restricted Stock subject to the Agreement. This tax withholding
election shall be deemed revoked by the undersigned when the Company receives a
superseding Tax Withholding Election Form where this item (ii) is checked.



The undersigned understands that the Company may defer issuance and delivery of
Common Stock until all tax withholding requirements are satisfied.
The vesting of the Restricted Stock subject to the Agreement may at times occur
during a blackout period. In such an event, you would be unable to elect to have
shares of Common Stock withheld to cover withholding tax obligations. Thus,
consistent with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
where item (i) above is checked, this Tax Withholding Election Form serves as
your authorization to have the Company withhold a number of shares of Common
Stock otherwise issuable or deliverable sufficient to cover the undersigned’s
withholding tax obligations in connection with the vesting of the Restricted
Stock subject to the Agreement.
By executing this Tax Withholding Election Form, the undersigned represents and
warrants that as of the date hereof he/she is not aware of any material
nonpublic information with respect to the Company or any of its securities.
 
 
Date
Employee Name (Print)
 




 
Employee Signature








--------------------------------------------------------------------------------







Valley National Bancorp Clawback Policy


The Compensation and Human Resources Committee of Valley National Bancorp (the
“Company”) operates under the following Clawback Policy:
•
Triggers to Recoup Unvested Awards: The Company may cancel any unvested stock
awards granted to and cancel the payout of any unpaid cash bonus award to be
paid to (recoup) any executive officer of the Company or its subsidiaries upon
the following events:

1.
A material restatement of the Company’s financial statements and the award was
based upon materially inaccurate performance metrics, in which case the
recoupment applies to the relevant period.

2.
The Executive is terminated for cause involving material misconduct detrimental
to the Company, in which case the recoupment applies to all periods on or after
the material misconduct.

•
Triggers to Recoup Vested Awards: The Company may recoup vested incentive awards
of stock and cash made to any executive in the following events:

1.
The executive engaged in intentional fraud against the Company or any of its
subsidiaries, in which case the recoupment may apply to any awards from the date
of the fraud.

2.
Because of intentional misconduct detrimental to the Company, the Company
suffers a material financial loss and governmental enforcement action against
the Company or its subsidiaries.

•
Procedures for Applying Policy: The Compensation and Human Resources Committee
of the Company will be responsible for exercising the Company’s rights under
this Policy. In exercising its authority under this policy, the Committee shall
take into account uncertainties and mitigating circumstances. The Committee
shall not be obligated in any case under this policy to exercise its discretion
to obtain recoupment. Conversely, the Committee shall not be prevented from
exercising its right to obtain recoupment due to uncertainties or mitigating
circumstances.

•
Amendments: The Committee may amend or supplement this policy at any time.
However no such amendment or supplement which is materially adverse to the
executive may apply retroactively.








